EXHIBIT “K”

Case 3:16-cv-00875-GCM Document 67-11 Filed 10/30/18 Page 1 of 9

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

HILDA BATES v. TIPPMANN SPORTS, LLC., et al. VIDEOTAPED DEPOSITION OF
HARRI KYTOMAA on 06/19/2018

 

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA
CHARLOTTE DIVISION
CASE NO. 3:16-CV-00875-GCM

HILDA BATES, as Administer of the
Estate of Neman T. Bates,

Plaintiff,

-vs-

TIPPMANN SPORTS, LLC, and

DICK'S SPORTING GOODS, INC.,

and GAYSTON CORPORATION,
Defendants.

and

GAYSTON CORPORATION,
Third-Party Plaintiff,

vs.

BXD ENTERPRISES, INC.,

Third-Party Defendant.

VIDEOTAPED DEPOSITION of HARRI KYTOMAA,
taken by the Defendants, at the offices of Robinson
Bradshaw & Hinson, P.A., 101 North Tryon Street,
Suite 1900, Charlotte, North Carolina 28246, on
Tuesday, June 19, 2018, commencing at 10:13 a.m.,
before Velicia Marseille, a Shorthand (Stenotype)
Reporter and Notary Public within and for the

State of North Carolina.

 

 

: , DI S C OVERY 1201 West tea

7 LITIGATION SERVICES Atlanta, GA 30309

’ Court Reporting « Videagraphy « Trial Presentations 404,847,0999
www. DiscoveryLit.com

 
 

 

Nationwide Coverage
Case 3:16-cv-00875-GCM Document 67-11 Filed 10/30/18 Page 2 of 9

 

 
o oOo ~T nA Oo F&F W NY F

YM NNN NN FP RP FB EF FE FEF FE RP FR PB
nbs WN FP oO bob OI WO em hw UND OF OO

HILDA BATES v. TIPPMANN SPORTS, LLC., et al. VIDEOTAPED DEPOSITION OF
HARRI KYTOMAA on 06/49/2018 Page 123

 

 

Q.

10

With respect to the 12-ounce bottle, am I
correct in understanding that your opinion is
that it was last filled by either Mr. Bates or
Dick's Sporting Goods on January 6, correct?
That's right.

Do you think that it is likely if Dick Sporting
Goods filled those bottles, the 9-ounce can and
the 12-ounce can on January 6 that they would
both burst or rupture within 24 hours of each
other or four weeks later, or is it more likely
that Mr. Bates filled them the night before and
they burst within 24 hours of him filling them?
I don't know.

Why don't you know?

I think there's too many variables to be able
to answer that question.

Have you undertaken to try to find that answer
out?

I have not.

Regardless of who last filled it, do you agree
er is it your opinion, to a reasonable degree of
engineering certainty, that whoever filled it
last overfilled it?

When you say "it" what do you mean?

The 9-ounce canister.

 

 

 

DI S C OVE RY 1201 West pea ree
/LITIGATION SERVICES Atlanta, GA 30309

Court Reporting » Videography « Trial Presentations 404.847.0999
www, DiscoveryLit.com

 

Nationwide Coverage

Case 3:16-cv-00875-GCM Document 67-11 Filed 10/30/18 Page 3 of 9

 
oO Oo JT HA OO F&F W ND F

NN NHN NM N NHN NN PRP KP SY FP FP FP FF FF FF FF
mn F&F WwW NY FP CO wb OO ST DBD | F&F W NY F OO

HILDA BATES v. TIPPMANN SPORTS, LLC., ef al, VIDEOTAPED DEPOSITION OF

 

HARRI KYTOMAA on 06/19/2018 Page 124
A. Yes. I believe that the 9-ounce canister was
overfilled.

 

Do you agree or is it your opinion, toa
reasonable degree of engineering certainty,

that the 12-ounce canister was overfilled?

It certainly reached a pressure that caused the
disk to burst. As to whether it was overfilled,
a cylinder of this type will fail, that is the
PRD, if operating correctly, will actuate.

Let me answer it this way: So if the
temperature is normal room temperature for the
PRD to actuate around 2700, I would say that
yes, it would need to be overfilled also.

Are you aware of any, I'll cali them,
environmental conditions, meaning the
temperature in Mr. Bates' house, the night of
February 1 or throughout the day on February 2
that was unusual outside of a normal range for
a house?

I don't have any information one way or the
other on that.

Are you aware of any reason why the 12-ounce
bottle would have burst in the middle of the
night if it had been filled four weeks earlier?

Why it would have burst in that moment in time?

 

 

1201 West Peachtree Street

DISCOVE RY Suite 2300

J LITIGATION SERVICES Atlanta, GA 30309

GF Court Reporting « Videography + Tial Presentations 404,847,0999

 

Nationwide Coverage www. DiscoveryLit.com

Case 3:16-cv-00875-GCM Document 67-11 Filed 10/30/18 Page 4 of 9

 

 
o oO IT no oO FPF WwW NH FPF

NY NM NM NY NY NH FF KF PRP BP HP eB BR FP BP HB
“oF WN FP O 8 OO A OW UW B® ww NY FP OO

HILDA BATES v. TIPPMANN SPORTS, LLC., et al. VIDEOTAPED DEPOSITION OF
HARRI KYTOMAA on 06/19/2018 Page 127

 

by accident and while trying to do what the
filler thinks is the right thing.
Have you reached an opinion as to whether if
Mr. Bates is the one that overfilled the
canister if he did it intentionally?
You're asking me hypothetical. I've already
given you my opinions, and I have not tried to
answer that question before. I guess I don't
have an opinion on that.
Is it your opinion, to a reasonable degree of
engineering certainty, that the overfilled
9-ounce canister was a approximate cause of
the rupture of the canister itself?

MS. HOUCK: Objection to the extent

it calls for a legal conclusion.

The cause of the failure of the canister is
the defective PRD. Had the PRD had not been
defective, this would have never happened.

In addition -- so essentially what happened
here is that there was a combination of both
overfilled as well as defective PRD, and that
caused the event.

If the canister had been overfilled as it
was with a properly working PRD, this would have

never happened. And conversely, if the canister

 

 

 

1201 West Peachtree Street

DISCOVERY Suite 2300

74) LITIGATION SERVICES Atlanta, GA 30309

y Court Reporting « Videography « Trial Presentations 404.847.0999

 

Nationwide Coverage www.DiscoveryLit.com

Case 3:16-cv-00875-GCM Document 67-11 Filed 10/30/18 Page 5 of 9

 

 
Oo OO aT DH OO & W NHN

NY NN DYN DN FF FF FP FEF RP PP PRP KF BF FB
“oof WN FP oO © ON HO UH & WwW NH F OO

HILDA BATES v. TIPPMANN SPORTS, LLC., et al. VIDEOTAPED DEPOSITION OF
HARRI KYTOMAA on 06/19/2018 Page 128

 

 

had not been overfilled and the PRD was as it
was defective, this also would not have happened.
So it required both to be in place.

Let me make sure I understand your answer.

Assuming the PRD is, in your opinion,
defective, if whomever filled the 9-ounce tank
had not overfilled it, you agree there would not
have been a ruptured event; is that correct?
Yes.

I assume it's your opinion that the rupture
event is what caused Mr. Bates' death?

The rupture of the canister, yes. Let me be
clear on that.

That's what the record indicates. I've not
tried to independently determine either anything
associated with the medical record or anything
that would suggest in dispute the fact that the
canister ruptured. Those are the facts in the
case. I accept those as they are.

As you sit here today, it's fair to say that if
this 9-ounce canister had not been overfilled,
Mr. Bates would not have died in the manner he
did; is that correct?

MS. HOUCK: Objection to form.

I believe that if the -- let me be quantitative

 

 

 

DI S C OVE RY 1201 West Peace se

LITIGATION SERVICES Atlanta, GA 30309

Court Reparting « V * Videography « Telal Presentations 404,847, 0999
Nationwide Coverage www.DiscoveryLit.com

 

Case 3:16-cv-00875-GCM Document 67-11 Filed 10/30/18 Page 6 of 9

 
o OO FT Oo oO F&F W NH

NN NHN NY N N FP KF FEF BP BP FP BF BP PB Rk
ou & WN FPF OC 6 Oo THA HM B&B WwW NY FP OO

HILDA BATES v. TIPPMANN SPORTS, LLC., et al. VIDEOTAPED DEPOSITION OF
HARRI KYTOMAA on 06/19/2018 Page 129

 

 

10

just to answer your question clearly.

If 9 ounces of CO2 was placed into this
canister, then the pressure would not have
exceeded, let's say, for sure 2,000 PSI. I mean
I would say I think it was probably below that.
At those pressures, the cylinder would not have
failed.

How many canisters do you understand that

Mr. Bates filled the evening of February 1?

I don't know.

Do you know the size, 9-ounce, 12-ounce of any
of the canisters that Mr. Bates filled the
evening of February 1, 2015?

I don't specifically know. All I know is what's
in the testimony. I believe Zen Bates testified
that Neman liked to use the 20-ounce canisters.
You have not seen the burst disk assembly from
the 12-ounce canister, have you?

That's correct.

The 9-ounce canister that we're talking about do
you know how many times it was filled prior to
this rupture event?

I don't.

Do you know if it was more than the once?

I don't have any information on that. The only

 

 

 

DI S C OVE RY 1201 West peace Se

/@ LITIGATION SERVICES Atlanta, GA 30309

@ court Reporting » Videography « Trial Presentations 404.847.0999

Nationwide C overage www. DiscoveryLit.com

Case 3:16-cv-00875-GCM Document 67-11 Filed 10/30/18 Page 7 of 9

 
ow Oo ~7T Hn Oo F&F W NY FF

mb NN ND NY NY FP FP HP HE BH BP Be fe RB RF
“oF WN FE O © MO NIN AH oH B® WwW DH FE O

HILDA BATES v. TIPPMANN SPORTS, LLC., et al. VIDEOTAPED DEPOSITION OF
HARRI KY FOMAA on 06/19/2018 Page 166

 

4:55 p.m. This is the end of media

unit no. 3. We're off the record.

(Changing the videotape at this time.)

MR. KUYKENDAL: On the record.

THE VIDEOGRAPHER: The time is
5:06 p.m. This is the beginning of
media unit no. 4 in the deposition
of Harri Kytomaa., We are on the record.

BY MR. KUYKENDAL:

Q. Dr. Kytomaa, in your opinion how much was the
9-ounce canister overfilled, by how much was it
overfilled?

I don't know exactly.

Q. Referring to you the chart on page 10 of your
report, the chart at the bottom, figure four,
page 10, figure four, would that not -- 1) you
stopped at 4,000 as opposed to the 4700 hundred
that you opined in your report. Why is that?
No particular reason.

Q. Assuming that the lines continue in the
direction that it's going to get to 4700,
would that help you answer how many ounces this

canister was filled at assuming at the time of

 

 

 

  
 

DI S C OVE RY 1201 West eee too

7 LITIGATION SERVICES Atlanta, GA 30309

Court Reporting » Videography « Trial Presentations 404.847,0999

Nationwide Coverage www, DiscoveryLit.com

Case 3:16-cv-00875-GCM Document 67-11 Filed 10/30/18 Page 8 of 9

 
oOo 8 1 A oO F&F WwW NH

NNN NN N FP BP RP BP BP YP BP BP RB oR
ob WN FP Oo © Oo 1 HW HM eB® WDHB OO

HILDA BATES v. TIPPMANN SPORTS, LLC., et al. VIDEOTAPED DEPOSITION OF
HARRI KYTOMAA on 06/19/2018 Page 167

 

the rupture it was in Mr. Bates' house being
handled by him?

You're asking me for how much it was overfilled?
Yes. Or how many ounces were in the tank or
however you'd like to answer it.

We'll never know exactly. But I'd say probably

between eleven and thirteen, something like that

ounces,
MR. FRIEDMAN: Did you say at body
temperature?
THE WITNESS: I didn't say body
temperature.

It was overfilled by more than 33 percent or
around 33 percent or more?
I don't know. I don't think what you're saying
is consistent with what I said a moment of ago.
I gave you a range of 11 to 13 ounces. Eleven
would be 2 ounces over nine. You can do the
percentages there. It's 22 percent I think.
And thirteen would be more. It would be
4 ounces over nine. Those are the numbers that
I just spoke to. But I don't know. I think one
of the variables here is exactly what the
temperature of the bottle was. What exactly

Mr. Neman was doing with the bottle? I don't

 

 

 

  
  

DI S C OVE RY | 1201 West Peachtree see

| LITIGATION SERVICES Atlanta, GA 30309

ff Court Reporiing » Videography « Trial Presentations 404,847,0999

Nationwide Coverage www. DiscoveryLit.com

Case 3:16-cv-00875-GCM Document 67-11 Filed 10/30/18 Page 9 of 9

 
